 Case 2:19-cv-00778-SPC-NPM Document 1 Filed 10/25/19 Page 1 of 14 PageID 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA



ANTONIO HEWITT                                                       CASE NO.: 2:19-cv-00778

         Plaintiff,

v.

FOREST UTILITIES, INC.,

      Defendant.
___________________________________________/


                                           COMPLAINT

Plaintiff, ANTONIO HEWITT, through his counsel, Derek Smith Law Group, PLLC, hereby

complains of the Defendant; FOREST UTILITIES, INC., and alleges as follows:

                                     NATURE OF THE CASE

1. This is an action for relief from violations of Section 1981 of the Civil Rights Act of 1866, 42

     U.S.C. § 1981 (“Section 1981”). and seeks damages to redress the injuries Plaintiff suffered as

     a result of being exposed to hostile work environment, race discrimination, retaliation, and

     unlawful termination.

2. This action is to redress Defendant’s unlawful employment practices against Plaintiff, including

     Defendant’s unlawful discrimination against Plaintiff with regards to his employment on the

     basis of race and color, hostile work environment predicated on racial discrimination, employer

     retaliation as a result of Plaintiff’s opposition to unlawful discrimination, and Defendant’s




                                                  1
 Case 2:19-cv-00778-SPC-NPM Document 1 Filed 10/25/19 Page 2 of 14 PageID 2



     wrongful termination of Plaintiff on the basis of Plaintiff’s opposition to aforementioned

     unlawful practices.

                                    JURISDICTION AND VENUE

3. This is an action for monetary damages and injunctive relief pursuant to 42 U.S.C. § 1981

     (“Section 1981”).

4. This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331 and 1343, as this

     action involves federal questions regarding deprivation of Plaintiff’s civil rights under 42

     U.S.C. § 1981.

5. Venue is proper in this district pursuant to 28 U.S.C. §1391(b) because Defendant was located

     in this judicial district, and a substantial part of the events or omissions giving rise to this action,

     including the unlawful employment practices alleged herein occurred in this district.

                                                 PARTIES

6. Plaintiff ANTONIO HEWITT (“HEWITT”) is an individual man of African-American race.

7.   At all times relevant to this Complaint, Plaintiff was employed by Defendant as a Plant

     Operator.

8.   Defendant FOREST UTILITIES, INC. (“FOREST UTILITIES”) is a for profit corporation,

     existing by the virtues and laws of the State of Florida.

9.   At all material times, FOREST UTILITIES is a Sewerage System facility, located and operated

     in Fort Myers, Florida.

10. Defendant WADE MOSER (“MOSER”) a Caucasian male, is an adult individual, resident of

     the State of Florida, and the General Manager of FOREST UTILITIES.

11. At all material times, MOSER controlled many of the tangible aspects of Plaintiff’s job duties,

     including holding the power to fire Plaintiff.

                                                      2
 Case 2:19-cv-00778-SPC-NPM Document 1 Filed 10/25/19 Page 3 of 14 PageID 3



12. Defendant DAVID SWOR(“SWOR”) a Caucasian male, is an adult individual, resident of the

    State of Florida, and an Owner and Manager of FOREST UTILITIES.

13. At all material times, SWOR controlled many of the tangible aspects of Plaintiff’s job duties,

    including holding the power to fire the Plaintiff.

14. At all times relevant to this Complaint, FOREST UTILITIES meet the definition of an

    "employer" under all applicable state and local statutes.




                                    STATEMENT OF FACTS

15. In or around September 2013, FOREST UTILITIES hired Plaintiff as a Plant operator.

16. Plaintiff’s job duties included checking the gages for wastewater tanks, collecting water

    samples, taking water samples to the laboratory, and general maintenance of the facility.

17. At all material times, MOSER and SWOR treated Plaintiff differently than they did Caucasian

    employees and other non-African Americans.

18. Throughout Plaintiff’s employment at FOREST UTILITIES, Plaintiff was subjected to

    degradation, humiliation and disparate treatment on account of his race.

19. In or around February of 2014, MOSER stated to Plaintiff “SO YOU TRYING TO BE ONE

    OF THEM SMART ONES, HUH, YOU ONE OF THEM UPPITY NIGGERS.”

20. Plaintiff verbally complained to SWOR about the humiliating treatment from MOSER, and

    specifically about being called a “NIGGER” by MOSER. SWOR did not take any corrective

    or disciplinary action against MOSER, and further allowed MOSER’s discriminatory

    treatment of Plaintiff to continue.

21. Shortly after complaining to SWOR, Plaintiff was threatened by MOSER, “YOU BETTER

    NEVER GO BACK UPSTAIRS ABOUT ME AGAIN.”

                                                  3
 Case 2:19-cv-00778-SPC-NPM Document 1 Filed 10/25/19 Page 4 of 14 PageID 4



22. MOSER retaliated against Plaintiff for his complaint to SWOR by suspending Plaintiff without

    any stated reason for an entire week.

23. In or around November of 2015, Plaintiff informed MOSER that FOREST UTILITIES was

    not compliant with its responsibilities to the Department of Environmental Protection

    (hereinafter referred to as “DEP”). Plaintiff further advised MOSER that proper equipment

    was needed to operate as an effective Sewerage facility. MOSER refused to purchase new

    equipment and went on to tell Plaintiff “YOU ARE A STUPID MOTHER FUCKER.”

24. Plaintiff routinely worked inside the office as well as outside in the “field” when collecting

    samples, fixing or replacing pumps, or doing general maintenance.

25. After Plaintiff’s complaint to SWOR, MOSER would constantly assign Plaintiff to work on

    tedious jobs outside in the harsh heat by himself as punishment.

26. Plaintiff was routinely given tasks not associated with his job duties by MOSER in an attempt

    to frustrate and humiliate Plaintiff.

27. Plaintiff was told by coworkers that MOSER had stated to said coworkers in reference to

    Plaintiff being assigned to work outside in harsh heat temperatures, that “SLAVES BELONG

    OUT IN THE SUN.”

28. In or around February 2016, MOSER called Plaintiff a “STUPID NIGGER”. Plaintiff reported

    this incident to SWOR. Again, the matter was not addressed.

29. At all material times, the Defendant did not use degrading and discriminatory language to non-

    African Americans.

30. At all material times, the Defendant did not engage in degrading and discriminatory conduct

    in the work place with respect to non-African Americans.




                                                4
 Case 2:19-cv-00778-SPC-NPM Document 1 Filed 10/25/19 Page 5 of 14 PageID 5



31. In or around June 2016, MOSER referred to Plaintiff as a “SIMPLE MINDED IDIOT” because

    of a minor work-related issue.

32. Plaintiff made several complaints to SWOR about MOSER being constantly intoxicated at

    work, which increased his hostility toward Plaintiff. SWOR did not take any corrective action.

33. In or around January 2019, Plaintiff again informed MOSER that FOREST UTILITIES needed

    to purchase equipment in order to comply with DEP standards. Plaintiff also told MOSER that

    safety issues were developing because FOREST UTILITIES refused to maintain and purchase

    required equipment.

34. MOSER instructed Plaintiff to engage in conduct that would jeopardize Plaintiff’s Wastewater

    Operator Class C License, including placing tap water into the samples in order to pass

    inspections.

35. In or around March 27, 2019, MOSER became upset with Plaintiff over his decision to have

    the essential Sewerage System equipment fixed. MOSER stated to Plaintiff, “YOU’RE A

    STUPID MOTHERFUCKER, YOU’RE FIRED, GET THE FUCK OUTTA HERE

    NIGGER”.

36. Plaintiff went to SWOR to inform him once more of the racially discriminatory statements that

    MOSER had made to Plaintiff, and about being fired by MOSER for no reason, and being

    referred to as a “NIGGER.”

37. SWOR told Plaintiff to take the rest of the week off.

38. On or about April 1, 2019, SWOR informed Plaintiff that his employment at FOREST

    UTILTITIES was terminated.

39. SWOR knew or had reason to know that MOSER had continuously engaged in a practice of

    racial discrimination against Plaintiff in relation to his employment at FOREST UTILITIES.



                                                 5
 Case 2:19-cv-00778-SPC-NPM Document 1 Filed 10/25/19 Page 6 of 14 PageID 6



40. SWOR refused to investigate nor take any remedial action, despite multiple complaints by

    Plaintiff, because of Plaintiff’s race.

41. SWOR chose to retain MOSER as an employee of FOREST UTILITIES and fire Plaintiff on

    account of Plaintiff’s race.

42. At all material times, Caucasian employees and non-African Americans were not subjected to

    such discriminatory conduct by the Defendant.

43. Defendant discriminated against, and terminated Plaintiff on the basis of Plaintiff’s race, and

    color, and because Plaintiff complained of and opposed Defendant’s unlawful conduct.

44. The above are just some examples of the unlawful discrimination and retaliation to which the

    Defendant have subjected Plaintiff.

45. The Defendant discriminated against Plaintiff as it related to the terms and conditions of his

    employment because of Plaintiff’s race, and color characteristics.

46. The Defendant retaliated against Plaintiff because he complained, reported or otherwise

    opposed Defendant’s illegal conduct.

47. The Defendant subjected Plaintiff to a hostile work environment based on Plaintiff’s race, and

    color characteristics.

48. Plaintiff claims a continuous practice of discrimination and make all claims herein under the

    continuing violations doctrine.

49. As a result of Defendant’s unlawful and discriminatory actions, Plaintiff has endured

    humiliation resulting in severe emotional distress, severe depression, extreme anxiety, and

    accompanying physical ailments.

50. As a result of Defendant’s unlawful and discriminatory actions, Plaintiff has endured financial

    hardships and irreparable damage to Plaintiff’s professional reputation.


                                                 6
 Case 2:19-cv-00778-SPC-NPM Document 1 Filed 10/25/19 Page 7 of 14 PageID 7



51. As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

    continue to suffer the loss of income, the loss of a salary, bonuses, benefits and other

    compensation, which such employment entails. Plaintiff has also suffered pecuniary losses,

    emotional pain, suffering, inconvenience, loss of enjoyment of life, and other non-pecuniary

    losses. Plaintiff further claims aggravation, activation, and/or exacerbation of any preexisting

    condition.

52. As Defendant actions were malicious, willful, outrageous, and conducted with full knowledge

    of the law, Plaintiff demands punitive damages against Defendant.

53. Plaintiff claims alternatively (in the event Defendant claim or the Court determines) that

    Plaintiff is an Independent Contractor; Plaintiff makes all applicable claims for the above

    conduct and facts under the applicable law pertaining to Independent Contractors.



                 COUNT I: DISCRIMINATION UNDER 42 U.S. CODE § 1981
                            (AGAINST ALL DEFENDANTS)

54. Plaintiff incorporates by reference each and every allegation made in the above paragraphs 1

    through 53, as though fully set forth herein.

55. 42 U.S. Code § 1981 - Equal rights under the law states provides:

    (a) All persons within the jurisdiction of the United States shall have the same right in every

        State and Territory to make and enforce contracts, to sue, be parties, give evidence, and to

        the full and equal benefit of all laws and proceedings for the security of persons and

        property as is enjoyed by white citizens, and shall be subject to like punishment, pains,

        penalties, taxes, licenses, and exactions of every kind, and to no other.




                                                    7
 Case 2:19-cv-00778-SPC-NPM Document 1 Filed 10/25/19 Page 8 of 14 PageID 8



      (b) For purposes of this section, the term “make and enforce contracts” includes the making,

          performance, modification, and termination of contracts, and the enjoyment of all benefits,

          privileges, terms, and conditions of the contractual relationship.

      (c) The rights protected by this section are protected against impairment by nongovernmental

          discrimination and impairment under color of State law.

56. Defendant engaged in unlawful employment practices that violated 42 U.S.C §1981, by

      discriminating against Plaintiff on account of Plaintiff being of the African American race.

57.     Defendant violated Section 1981 by intentionally discriminating against Plaintiff in a serious

      tangible way with respect to compensation, terms, conditions or privileges of his employment.

58. Plaintiff’s race characteristics were a determinative or motivating factor in Defendant’s

      employment actions.

59. The Defendant cannot show any legitimate non-discriminatory reason for the statements made

      to Plaintiff, their employment practices and any reasons proffered by the Defendant for their

      actions against Plaintiff are pretextual and can readily be disbelieved.

60. Plaintiff’s protected status played a motivating part in the Defendant’s decisions even if other

      factors may also have motivated Defendant’s actions against Plaintiff.

61. Defendant’s harassment and highly offensive conduct and statements to Plaintiff on account

      of Plaintiff’s race adversely affected the terms, conditions, and privileges of Plaintiff’s

      employment.

62. Defendant’s conduct was adequately severe and pervasive so as to alter the work environment

      and create an abusive and hostile work environment for Plaintiff.

63. Defendant acted upon a continuing course of conduct.




                                                    8
 Case 2:19-cv-00778-SPC-NPM Document 1 Filed 10/25/19 Page 9 of 14 PageID 9



64. Defendant constantly enforced a purposefully discriminatory pattern and practice of depriving

    Plaintiff, an African American individual, of the equal rights afforded to him, in violation of

    42 U.S.C. §1981.

65. Defendant violated Section 1981, and Plaintiff suffered numerous damages as a result.

66. Plaintiff makes its claim against Defendant under all of the applicable paragraphs of 42 U.S.

    Code § 1981.

67. As a result of Defendant’s violation of Section 1981, Plaintiff has been denied the enjoyment

    of all benefits, privileges, terms, and conditions of Plaintiff’s contractual relationship which

    provided substantial compensation and benefits to the Plaintiff.

68. As alleged above, Defendant acted with malice or reckless indifference to the rights of the

    Plaintiff, thereby entitling Plaintiff to an award of punitive damages.

69. As a result of Defendant’s violations of Section 1981, Plaintiff has suffered damages,

    including, but not limited to: past and future lost wages, pain and suffering, inconvenience,

    mental anguish, loss of enjoyment of life, humiliation, emotional distress, reputational harm,

    diminishment of career opportunities, and other harm, both tangible and intangible.

        WHEREFORE, Plaintiff demands judgment against                  Defendant and pray for the

following relief: (1) actual damages; (2) compensatory damages in an amount consistent with

Section 1981; (3) reasonable attorneys’ fees in accordance with Section 1981; (4) litigation costs

in accordance with Section 1981; (5) pre- and post-judgment interest as further allowed by law;

(6) an adjudication and declaration that Defendant’s conduct as set forth herein is in violation of

Section 1981; (7) punitive damages in accordance with Section 1981; (8) back pay and front pay

in accordance with Section 1981 (9) all additional general and equitable relief to which Plaintiff is

entitled.


                                                  9
Case 2:19-cv-00778-SPC-NPM Document 1 Filed 10/25/19 Page 10 of 14 PageID 10



                               COUNT II: § 1981 RETALIATION
                                 (AGAINST ALL DEFENDANTS)

70. Plaintiff incorporates by reference each and every allegation made in the above paragraphs 1

   through 69, as though fully set forth herein.

71. Plaintiff, as an African American man, was discriminated against by the Defendant in relation

    to his employment because of his race, in violation Section 1981.

72. Plaintiff engaged in protected activity by making several complaints to the Defendant and

    opposing Defendant’s unlawful actions.

73. Plaintiff was subjected to materially adverse actions by the Defendant, at the time or within a

    relatively short time after the protected conduct took place.

74. There was a causal connection between the Defendant’s materially adverse actions and

    Plaintiff’s protected activity.

75. The Defendant’s actions were “materially adverse” because they were serious enough to

    discourage a reasonable worker from engaging in protected activity.

76. As a result of the Defendant’s violations of Section 1981, Plaintiff has suffered damages,

    including, but not limited to: past and future lost wages, pain and suffering, inconvenience,

    mental anguish, loss of enjoyment of life, humiliation, emotional distress, reputational harm,

    diminishment of career opportunities, and other harm, both tangible and intangible.

        WHEREFORE, Plaintiff demands judgment against               Defendant and pray for the

following relief: (1) actual damages; (2) compensatory damages in an amount consistent with

Section 1981; (3) reasonable attorneys’ fees in accordance with Section 1981; (4) litigation costs

in accordance with Section 1981; (5) pre- and post-judgment interest as further allowed by law;

(6) an adjudication and declaration that Defendant’s conduct as set forth herein is in violation of

Section 1981; (7) punitive damages in accordance with Section 1981; (8) back pay and front pay

                                                   10
Case 2:19-cv-00778-SPC-NPM Document 1 Filed 10/25/19 Page 11 of 14 PageID 11



in accordance with Section 1981 (9) all additional general and equitable relief to which Plaintiff is

entitled.

                  COUNT III: § 1981 HOSTILE WORK ENVIRONMENT
                             (AGAINST ALL DEFENDANTS)

77. Plaintiff incorporates by reference each and every allegation made in the above paragraphs 1

   through 76, as though fully set forth herein.

78. Defendant subjected Plaintiff to harassment motivated by Plaintiff’s racial characteristics as

    an African-American man.

79. Defendant’s conduct was not welcomed by Plaintiff.

80. Defendant’s conduct was so severe and/or pervasive that a reasonable person in Plaintiff’s

    position would find the work environment to be hostile or abusive.

81. As a result of Defendant’s conduct, Plaintiff genuinely believed his work environment was

    hostile or abusive.

82. As a result of the hostile work environment, Plaintiff suffered a “tangible employment action”

    defined as a significant change in employment status, failure to promote, reassignment with

    significantly different responsibilities, and/or a decision causing a significant change in

    benefits.

83. Defendant failed to exercise reasonable care to prevent racial harassment in the workplace by

    failing to establish an explicit policy against harassment in the workplace on the basis of race,

    failing to fully communicate the policy to its employees, and/ or failing to provide a reasonable

    way for Plaintiffs to make a claim of harassment to higher management, and failing to take

    reasonable steps to promptly correct the harassing behavior raised by Plaintiff.

84. Defendant acted upon a continuing course of conduct.



                                                   11
Case 2:19-cv-00778-SPC-NPM Document 1 Filed 10/25/19 Page 12 of 14 PageID 12



85. As a result of Defendant’s violations of Section 1981, Plaintiff has suffered damages,

    including, but not limited to: past and future lost wages, pain and suffering, inconvenience,

    mental anguish, loss of enjoyment of life, humiliation, emotional distress, reputational harm,

    diminishment of career opportunities, and other harm, both tangible and intangible.

        WHEREFORE, Plaintiff demands judgment against                   Defendant and pray for the

following relief: (1) actual damages; (2) compensatory damages in an amount consistent with

Section 1981; (3) reasonable attorneys’ fees in accordance with Section 1981; (4) litigation costs

in accordance with Section 1981; (5) pre- and post-judgment interest as further allowed by law;

(6) an adjudication and declaration that Defendant’s conduct as set forth herein is in violation of

Section 1981; (7) punitive damages in accordance with Section 1981; (8) back pay and front pay

in accordance with Section 1981 (9) all additional general and equitable relief to which Plaintiff is

entitled.

                                    COUNT IV:
                 DISCRIMINATION IN VIOLATION OF FL. STATUE § 760.10
                           (AGAINST ALL DEFENDANTS)


86. Plaintiff incorporates by reference each and every allegation made in the above paragraphs 1

   through 85, as though fully set forth herein.

87. Florida Statute Section 760.10(1)(a) provides that:

            It is an unlawful employment practice for an employer:

                  To discharge or to fail or refuse to hire any individual, or otherwise to discriminate

                  against any individual with respect to compensation, terms, conditions, or

                  privileges of employment, because of such individual's race, color, religion, sex,

                  pregnancy, national origin, age, handicap, or marital status.

                                                   12
Case 2:19-cv-00778-SPC-NPM Document 1 Filed 10/25/19 Page 13 of 14 PageID 13



88. Plaintiff, an African American man was subjected to disparate treatment by the defendant on

    account of his race, including terminating his employment.

89. The Defendant subjected Plaintiff to racial discrimination, hostile work environment,

    retaliation, and unlawful termination on account of his race.

90. The Defendant violated Section 760.10 by intentionally discriminating against Plaintiff in a

    serious tangible way with respect to compensation, terms, conditions or privileges of his

    employment on account of his race.

91. Plaintiff’s race characteristics were a determinative or motivating factor in Defendant’s

    employment actions.

92. As a result of the Defendant’s violations of Section 760.10, Plaintiff has suffered damages,

    including, but not limited to: past and future lost wages, pain and suffering, inconvenience,

    mental anguish, loss of enjoyment of life, humiliation, emotional distress, reputational harm,

    diminishment of career opportunities, and other harm, both tangible and intangible.

     WHEREFORE, Plaintiff demands judgment against Defendant, and pray for the following

 relief: (1) an award of compensatory damages; (2) an award of reasonable attorneys’ fees and costs

 of this action; (3) an award of pre- and post-judgment interest and court costs as further allowed

 by law; (4) an adjudication and declaration that the Defendant’s conduct as set forth herein is in

 violation of Section 760.10; and (5) all additional general and equitable relief to which Plaintiff

 is entitled.




                                                 13
Case 2:19-cv-00778-SPC-NPM Document 1 Filed 10/25/19 Page 14 of 14 PageID 14



                                            JURY DEMAND

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs hereby demand

a trial by jury on all issues raised by this complaint.

Dated: Miami, Florida
       October 25, 2019
                                               Respectfully submitted,

                                               DEREK SMITH LAW GROUP, PLLC

                                                          By: /s/ Tiffani-Ruth Brooks
                                                              Tiffani-Ruth I. Brooks
                                                              Fla. Bar No. 1010664
                                                              Derek T. Smith Law Group, PLLC
                                                              701 Brickell Avenue, Suite 1310
                                                              Miami, FL 33131
                                                              Tel: (305) 946-1884
                                                              tiffani@dereksmithlaw.com




                                                  14
